Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and reporting data without significantly more. See Berkheimer (Fed. Cir. 2018); and Elec. Power Group (Fed. Cir. 2016).
	Claim 1 recites the following:
	An apparatus comprising: a sensor network comprising a plurality of sensors; a secure device manager (SDM); and a sensor aggregator communicably coupled to the sensor network and the SDM, the sensor aggregator to: [Additional elements that do not amount to more than the judicial exception, i.e., sensor, network, device.]
	receive sensor data from the sensor network; [Abstract idea of collecting data. Mental Process. A human-mind can receive sensor data from a sensor network, e.g., viewing visual data.]
	analyze the sensor data to detect a fault condition; [Abstract idea of analyzing data. Mental Process. A human-mind can analyze sensor data to detect a fault, e.g., viewing visual data for imperfections.]
	determine a spatial location of the fault condition based on the sensor data; and [Abstract idea of analyzing data. Mental Process. A human-mind can determine spatial location of a fault condition based on sensor data, e.g., viewing visual data for imperfections and noting location of the imperfections.]
	generate an event for the SDM to cause the SDM to mitigate the fault condition. [Abstract idea of manipulating data. Mental Process. A human-mind can mitigate the fault condition, e.g., correcting imperfections within the visual data.]
	Subject Matter Eligibility Test (MPEP 2106 35 U.S.C. 101 Analysis):
	Step 1 (Statutory Categories)- is the claim to a process, machine, manufacture, or composition of matter? Yes, claim is to “an apparatus comprising: a sensor network comprising a plurality of sensors; a secure device manager (SDM); and a sensor aggregator communicably coupled to the sensor network and the SDM…” See above [rationale] for detailed explanation.
	Step 2A (Judicial Exceptions)- is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea? Yes, claim is directed to collecting, analyzing, manipulating and displaying data (i.e., receive, analyze, determine, generate, and mitigate). See above [rationale] for detailed explanation.
	Step 2B (Inventive Concept)- does the claim recite additional elements that amount to significantly more than the judicial exception? No, claim recites additional elements such as generic computer elements for implementing the abstract idea, i.e., sensor, network, and device. See above [rationale] for detailed explanation.
	Conclusion (Eligibility)- Claim is not eligible subject matter under 35 U.S.C. 101.
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The apparatus merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer.
(Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53). MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., sensor, network, and device.
	Claim 2 recites the following:
	The apparatus of claim 1, wherein the SDM comprises a configuration manager and security enclave for the apparatus. [Abstract idea of collecting, analyzing, manipulating and reporting data. Mental process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The apparatus merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., sensor, network, and device.
	Claim 3 recites the following:
	The apparatus of claim 1, wherein each sensor of the plurality of sensors in the sensor network comprises a timing margin monitor. [Abstract idea of collecting, analyzing, manipulating and reporting data. Mental process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The apparatus merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., sensor, network, and device.
	Claim 4 recites the following:
	The apparatus of claim 1, further comprising a plurality of sectors, wherein each sector comprises a portion of the plurality of sensors of the sensor network, and wherein the spatial location is to reference at least one of the plurality of sectors. [Abstract idea of collecting, analyzing, manipulating and reporting data. Mental process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The apparatus merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., sensor, network, and device.
	Claim 5 recites the following:
	The apparatus of claim 1, wherein the sensor aggregator to process the sensor data further comprises the sensor aggregator to at least one of: apply a thresholding operation to the sensor data to detect the fault condition, or perform signal processing of a time- series of the sensor data to extract features that are used to train a machine learning model to identify the fault condition. [Abstract idea of collecting, analyzing, manipulating and reporting data. Mental process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The apparatus merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., sensor, network, and device.
	Claim 6 recites the following:
	The apparatus of claim 1, further comprising a point-to-point bus routing interface to communicably couple the sensor network and the sensor aggregator. [Abstract idea of collecting, analyzing, manipulating and reporting data. Mental process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The apparatus merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., sensor, network, and device.
	Claim 7 recites the following:
	The apparatus of claim 1, wherein the SDM to mitigate the fault condition by at least one of tearing down a partial reconfiguration (PR) persona of a sector of the apparatus, reconfiguring a sector PR of a sector of the apparatus corresponding to the detected fault, performing a targeted freeze of a memory block of a sector of the apparatus corresponding to the detected fault, or power-gating at least one of the plurality of sensors. [Abstract idea of collecting, analyzing, manipulating and reporting data. Mental process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The apparatus merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., sensor, network, and device.
	Claim 8 recites the following:
	The apparatus of claim 1, wherein the apparatus comprises a hardware accelerator device comprising at least one a graphic processing unit (GPU), a central processing unit (CPU), or a programmable integrated circuit (IC). [Abstract idea of collecting, analyzing, manipulating and reporting data. Mental process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The apparatus merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., sensor, network, and device.
	Claim 9 recites the following:
	The apparatus of claim 8, wherein the programmable IC comprises at least one of a field programmable gate array (FPGA), a programmable array logic (PAL), a programmable logic array (PLA), a field programmable logic array (FPLA), an electrically programmable logic device (EPLD), an electrically erasable programmable logic device (EEPLD), a logic cell array (LCA), or a complex programmable logic devices (CPLD). [Abstract idea of collecting, analyzing, manipulating and reporting data. Mental process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The apparatus merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., sensor, network, and device.
	Claims 10, 11-13, 14 and 15 are rejected based on similar reasons given to claims 1, 3-5, 7 and 9, respectively.
	Claims 16, 17-19 and 20 are rejected based on similar reasons given to claims 1, 3-5 and 7, respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. US 10,795,742 (hereinafter “Khan”).
	Regarding claim 1, Khan’s system embodiments teach: An apparatus comprising: a sensor network comprising a plurality of sensors; a secure device manager (SDM); and a sensor aggregator communicably coupled to the sensor network and the SDM, the sensor aggregator to: [FIGs. 6-7 and col. 22 ln. 49: “Monitoring block 611 can include or interface with one or more sensors to determine errant conditions. For example, monitoring block 611 can interface with a temperature and/or power consumption monitoring sensor that may be coupled to a component of a cloud infrastructure system.”]
	Khan’s system embodiments do not expressively disclose receive sensor data from the sensor network, analyze the sensor data to detect a fault condition, determine a spatial location of the fault condition based on the sensor data, and generate an event for the SDM to cause the SDM to mitigate the fault condition. However, Khan’s method embodiment states “[f]lowchart 800 can be implemented by monitoring block 702.” See Khan column 28 line 1.
	Khan’s method embodiment teaches: receive sensor data from the sensor network; [Figure 8 and col. 28 ln. 2: “At 802, criteria can be monitored and/or collected indicating that an errant action occurs that is associated with a client configurable logic circuit. The criteria can include a temperature value; a power consumption value; a statistical value indicative of data transferred…”]
	analyze the sensor data to detect a fault condition; [Figure 8 and col. 28 ln. 20: “At 804, the criteria can optionally be used to determine that a cloud infrastructure system in which the client configurable resides may be jeopardized by the errant action.”]
	determine a spatial location of the fault condition based on the sensor data; and [Figure 8 and col. 28 ln. 28: “The errant action can jeopardize the cloud infrastructure system by, for example… accessing computer resources residing outside of a client domain on which the client configurable logic circuit resides…”]
	generate an event for the SDM to cause the SDM to mitigate the fault condition. [Figure 8 and col. 28 ln. 36: “At 806, a corrective action can optionally be performed on the client configurable logic circuit or a client machine coupled to the client configurable logic circuit…”]
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have combined Khan’s system and method embodiments. One would have been motivated to have combined the embodiments because Khan’s disclosed alternative embodiments anticipate variations.
	Regarding claim 2: The apparatus of claim 1, wherein the SDM comprises a configuration manager and security enclave for the apparatus. [FIG. 6: Management Block 613, Configuration Port 612; and col. 3 ln. 4: “A cloud service provider can potentially increase the security and/or availability of the computing resources by wrapping or encapsulating the user's configurable logic (also referred to herein as application logic) within shell logic.”]
	Regarding claim 3: The apparatus of claim 1, wherein each sensor of the plurality of sensors in the sensor network comprises a timing margin monitor. [Figure 8 and col. 28 ln. 2: “At 802, criteria can be monitored and/or collected indicating that an errant action occurs that is associated with a client configurable logic circuit. The criteria can include… a timeout of a response to a command generated for of by the programmable logic hardware…”]
	Regarding claim 4: The apparatus of claim 1, further comprising a plurality of sectors, wherein each sector comprises a portion of the plurality of sensors of the sensor network, and wherein the spatial location is to reference at least one of the plurality of sectors. [Figure 8 and col. 28 ln. 28: “The errant action can jeopardize the cloud infrastructure system by, for example… accessing computer resources residing outside of a client domain on which the client configurable logic circuit resides…”]
	Regarding claim 5: The apparatus of claim 1, wherein the sensor aggregator to process the sensor data further comprises the sensor aggregator to at least one of: apply a thresholding operation to the sensor data to detect the fault condition, or perform signal processing of a time- series of the sensor data to extract features that are used to train a machine learning model to identify the fault condition. [Figure 8 and col. 28 ln. 20: “Determining that a cloud infrastructure system in which the client configurable resides may be jeopardized can include determining that a value of the criteria meets a threshold.”]
	Regarding claim 6: The apparatus of claim 1, further comprising a point-to-point bus routing interface to communicably couple the sensor network and the sensor aggregator. [FIGs. 6-7: Communication between logic modules happens via busses.]
	Regarding claim 7: The apparatus of claim 1, wherein the SDM to mitigate the fault condition by at least one of tearing down a partial reconfiguration (PR) persona of a sector of the apparatus, reconfiguring a sector PR of a sector of the apparatus corresponding to the detected fault, performing a targeted freeze of a memory block of a sector of the apparatus corresponding to the detected fault, or power-gating at least one of the plurality of sensors. [Figure 8 and col. 28 ln. 36: “At 806, a corrective action can optionally be performed on the client configurable logic circuit or a client machine coupled to the client configurable logic circuit. Corrective actions can include isolating input/output paths to or from the client configurable logic circuit, reconfiguring the client configurable logic circuit, isolating the client configurable logic circuit or a corresponding client machine, reformatting data transferred to or from client configurable logic 708, or altering operation of the client configurable logic circuit (such as by changing a clock rate at which the client configurable logic circuit operates) or the corresponding client machine…”]
	Regarding claim 8: The apparatus of claim 1, wherein the apparatus comprises a hardware accelerator device comprising at least one a graphic processing unit (GPU), a central processing unit (CPU), or a programmable integrated circuit (IC). [FIG. 6 and col. 12 ln. 58: “The compute resources 420 can include many different types of hardware and software categorized by instance type. In particular, an instance type specifies at least a portion of the hardware and software of a resource. For example, hardware resources can include servers with central processing units (CPUs) of varying performance levels…”]
	Regarding claim 9: The apparatus of claim 8, wherein the programmable IC comprises at least one of a field programmable gate array (FPGA), a programmable array logic (PAL), a programmable logic array (PLA), a field programmable logic array (FPLA), an electrically programmable logic device (EPLD), an electrically erasable programmable logic device (EEPLD), a logic cell array (LCA), or a complex programmable logic devices (CPLD). [FIG. 6 and col. 12 ln. 58: “…client configurable logic circuit(s) 442 can include programmable logic such as an FPGA…”]
	Claims 10, 11-13, 14 and 15 are rejected based on similar reasons given to claims 1, 3-5, 7 and 9, respectively.
	Claims 16, 17-19 and 20 are rejected based on similar reasons given to claims 1, 3-5 and 7, respectively.
Examiner’s Comments
Note, in regards to the 35 U.S.C. 101 rejections, if claims 7 and 9 were re-written together in independent form including all interleaving claims the rejections would be withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113